DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rickson et al. (US 6,666,032) in view of Wowk et al. (US 2005/0016198).
	Per claim 18, Rickson teaches a transport container (figure 3) for transporting temperature-sensitive transport goods, including an interior (36) for receiving the transport goods, which is defined by an enclosure having walls defining respective sides 
wherein the third layer is disposed on the opposite side of the second layer facing the interior of the transport container (i.e. see annotated figure below of figure 3), and
wherein the first layer and the third layer are made of a highly heat-conductive material having a thermal conductivity λ> 200 W/(m.K) (“aluminum”, col. 4, line 1) (to clarify, the thermal conductivity of aluminum is 205 W/m*K)


 but fails to explicitly teach wherein the first layer in each wall surrounds the interior of the transport container on all sides thereby causing thermal energy acting thereon to be distributed over the entire periphery of the enclosure, where the third layer in each wall surrounds the interior of the transport container on all sides thereby causing thermal energy acting thereon to be distributed over the entire periphery of the enclosure,.

    PNG
    media_image1.png
    610
    1108
    media_image1.png
    Greyscale

	Regarding the surrounding of the interior, thermally surrounding a payload on all sides is old and well known.  For example, Wowk teaches a transport container (11) wherein an energy distribution layer  surrounds an interior of the transport container on all sides, including a top and bottom (para. 0062, lines 3-4 for enabling users to store material for long periods of time (para. 0010, last three lines).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a transport container wherein thermal layers surround an interior of the transport container on all sided, including a top and bottom, as taught by Wowk in the combined teachings, in order to advantageously enable users to store material for long periods of time (para. 0010, last three lines)..
	When the Wowk teaching of surrounding a payload on all sides with  an energy distribution layer is combined with the energy distribution layers of Rickson, as modified, the result is wherein the first layer in each wall surrounds the interior of the transport container on all sides thereby causing thermal energy acting thereon to be distributed 
	Per claim 19, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches wherein said several superimposed layers further comprise a fourth layer being an insulation layer (i.e. see annotated figure above of figure 3 of Rickson), wherein the first layer in is disposed between the second layer and the fourth layer (i.e. see annotated figure above of figure 3 of Rickson).
	When the fourth wall of Rickson is combined with the layers surrounding the interior on each wall of Rickson, as modified by Urayama, the result is wherein said several superimposed layers in each wall further comprise a fourth layer being an insulation layer, wherein the first layer in each wall is disposed between the second layer and the fourth layer, as claimed.
	Per claim 20, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Rickson, as modified, wherein said several superimposed layers in  further comprise a fifth layer being an energy distribution layer made of a highly heat-conductive material (“metal”, column 3, line 58), wherein the fourth layer in  is disposed between the first layer and the fifth layer (see annotated figure above of figure 3 of Rickson).
	Regarding each wall comprising the fifth layer, when the fifth wall of Rickson is combined with the layers surrounding the interior on each wall of Rickson, as modified by Urayama, the result is wherein said several superimposed layers in each wall further 
	Regarding the thermal conductivity of the fifth layer, one skilled in the art would know that thermal conductivity material determines the heat transfer rate of the material.  Further, Rickson discloses the fifth layer being made of metal and further discloses the use of aluminum, which has a thermal conductivity greater than 200 W/(m*K), in the first and third layers.  Thus it would have been obvious to continue with the use of aluminum since aluminum is one of the most widely used metals and known for its light weight, high strength, and thermal dissipation properties.  Further, the thermal conductivity of the fifth layer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the thermal conductivity of the fifth layer is adjusted the heat transfer rate of the transport container will be adjusted.  Therefore, since the general conditions of the claim, i.e. the fifth layer was disclosed in the prior art by Rickson, as modified, it is not inventive to discover the optimum workable value of the thermal conductivity of the fifth layer by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first and third layer disclosed by Rickson, as modified, have a thermal conductivity greater than 200 W/(m*K).
	Per claim 21, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Rickson, as modified, teaches the fourth layer but fails to explicitly teach wherein the fourth layer exhibits a conductivity k < 0.05 W/(m.K).

	Per claim 22, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Rickson, as modified, teaches the fourth layer but fails to explicitly teach wherein the fourth layer has a thickness of 10 to 200 mm.
	However, one skilled in the art would know that material thickness of a system determines the heat transfer rate of a system, i.e.  Q=-kAΔT/ΔX, where ΔX is material thickness.  Therefore the material thickness of the fourth layer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the material thickness of the fourth layer is adjusted the heat transfer of the transport container will be adjusted.  Therefore, since the general conditions of the claim, i.e. the fifth layer was disclosed in the prior art by Rickson, as modified, it is not inventive to discover the optimum workable value of the material thickness of the fourth layer by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the fourth layer disclosed by Rickson, as modified, have a material thickness of 10 to 200 mm.
Per claim 23, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches wherein the first layer and the third layer are made at least partially of aluminum (i.e. column 4, line 1 of Rickson).
Per claim 24, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, taches the first and third layer but fails to explicitly teach wherein the first layer and/or the third layer is each comprised of at least two different materials having different thermal conductivities.  However, Wowk discloses that the thermal conductivity of the energy distribution layer defines the temperature of the container. (para. 0016, lines 1-5).   Further, per MPEP 2144.05, section II, paragraph A, “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  Rickson, as modified, discloses the first and third layer.  Thus determining the optimal thermal conductivities of the layers (which would determine the material) would be considered routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the first and third layer have two different material having different thermal conductivities in order to advantageously optimize the system for maximum shipping time and temperature maintainability. 
	Per claim 25, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches the first and third layer but fails to explicitly teach wherein the first and/or the third layer comprises portions of smaller cross section and portions of larger cross section.  However, Wowk 
	Per claim 26, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches wherein the third layer comprises openings (i.e. mesh, 38a of Rickson).
	Per claim 27, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches wherein the enclosure further comprises an active temperature-control layer (48 of Rickson).
	Per claim 28, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Rickson, as modified, teaches the fourth layer but fails to explicitly teach the fourth layer exhibits a conductivity X < 0.03 W/(m.K).
	However, Rickson teaches the fourth layer is an insulation layer.  Further, Wowk teaches an insulation layer having a thermal conductivity of .03 W/(m*K) (para. 0062, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the thermal conductivity less than .03 W/(mK) to further increase the insulative properties of the system.
	Per claim 29, Rickson teaches a transport container for transporting temperature-sensitive transport goods (fig. 3), having an interior for receiving the transport goods, the interior (36) having sides including a bottom side and a top side; and an enclosure (all elements surrounding and enclose 36 is considered “an enclosure”) that surrounds and defines the interior, said enclosure comprising walls having several layers, wherein each wall comprises layers in the following order, an outer energy distribution layer (see annotated figure below) having an outer face directed away from the interior and an inward face, an insulation layer (see annotated figure below)an having an outer face that is disposed over and contiguous with the inward face of the outer energy distribution layer (the outer face of the insulation layer and the inner face of the outer energy distribution layer are in direct contact, thus the two layers are superimposed on an contiguous with one another), and the insulation 
	Regarding the thermal conductivity of the outer energy distribution layer, one skilled in the art would know that thermal conductivity material determines the heat transfer rate of the material.  Further, Rickson discloses the outer energy distribution layer being made of metal (col. 3, line 57) and further discloses using aluminum for the inner and internal energy distribution layers which has a thermal conductivity greater 
	Regarding the surrounding of the interior, thermally surrounding a payload on all sides is old and well known.  For example, Wowk teaches a transport container (11) wherein an energy distribution layer surrounds an interior of the transport container on all sides (para. 0062, lines 3-4 for enabling users to store material for long periods of time (para. 0010, last three lines).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a transport container wherein thermal layers surround an interior of the transport container on all side, as taught by Wowk in the combined teachings, in order to advantageously enable users to store material for long periods of time (para. 0010, last three lines)...
	When the Wowk teaching of surrounding a payload on all sides with thermally designed layers is combined with the thermal layering of Rickson, as modified, the result is the internal energy distribution layers surround the interior on all sides, as claimed.

    PNG
    media_image2.png
    549
    778
    media_image2.png
    Greyscale

	Regarding claim 30, claim 30 recites similar limitations as claim 23 and is rejected in a similar manner.
	Regarding claim 31, claim 31 recites similar limitations as claim 24 and is rejected in a similar manner.
	Regarding claim 32, claim 32 recites similar limitations as claim 25 and is rejected in a similar manner.

Per claim 33, Rickson teaches a transport container (fig. 3) for transporting temperature-sensitive goods comprising an enclosure comprising walls with each wall having several layers, said walls surround and define an interior (36) for receiving temperature-sensitive goods, said interior having sides including a bottom side and a top side, and said walls comprising layers in the following order, an outer energy distribution layer (see annotated figure directly above) having an outer face directed away from the interior and an inward face, an insulation layer (see annotated figure directly above) adjoining the outer energy distribution layer, the insulation layer having an outer face directed away from the interior, wherein the inward face of the outer energy distribution layer is superimposed on and contiguous with the outer face of the insulation layer, and the insulation layer having an inner face, an inner energy distribution (see annotated figure directly above) adjoining the insulation layer, the inner energy distribution layer having an outer face directed away from the interior, wherein the inner face of the insulation layer is superimposed on and contiguous with the outer face of the inner energy distribution layer (the inner face of the insulation layer and the outer face of the inner energy distribution layer are in direct contact, thus the two layers are superimposed on an contiguous with one another), and the inner energy distribution layer having an inner face, a latent heat accumulator layer (see annotated figure directly above) adjacent the inner energy distribution layer, the latent heat accumulator layer having an outer face directed away from the interior, wherein the inner face of the inner energy distribution layer is superimposed on and contiguous with the outer face of the latent heat accumulator layer, and the latent heat accumulator having an inner face (to clarify, the surfaces of the gel that contact the casing are considered “faces”, thus there 
	Regarding the thermal conductivity of the outer energy distribution layer, one skilled in the art would know that thermal conductivity material determines the heat transfer rate of the material.  Further, Rickson discloses the outer energy distribution layer being made of metal (col. 3, line 57) and further discloses using aluminum for the inner and internal energy distribution layers which has a thermal conductivity greater than 200 W/(m*K).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to continue with the use of aluminum for the outer energy distribution layer since aluminum is one of the most widely used metals and known for its light weight, high strength, and thermal dissipation properties.  

	When the Wowk teaching of surrounding a payload on all sides with thermally designed layers is combined with the thermal layering of Rickson, as modified, the result is the internal energy distribution layers surround the interior on all sides, as claimed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763